Title: From Thomas Jefferson to James Maxwell, 12 March 1781
From: Jefferson, Thomas
To: Maxwell, James



Sir
Richmond March 12th 1781

As you have been so unluckily delayed about the Delivery of the Dispatches to the French Commodore and you are exceedingly wanting above I must beg the favour of you to engage some trusty Person to deliver the Letters, finish whatever you have to do, and serve as a guide and advisor to the Gentlemen who were to have gone on Board the French Commodore. Inform that Person in Confidence that the French Commodore is returned to Rhode Island and therefore that he need not attempt to search for him out of the Capes, the only Consequence of which would be his certain Capture. I have my Information from the Marquis Fayette, but it must not be communicated farther than to the Gentlemen who were to have gone on Board with you. No Attempt must be made to carry my Letter out till a French naval Force is actually known to be in the Bay.
I would wish you immediately to come up to the Shipyard, there see that the Jefferson and such other public vessels as can be in readiness be prepared and either proceed to Hoods or to such other Place as you shall think best to carry into Execution such orders as shall be given by the Continental Commanding Officer or myself. Men must be impressed. You will also be pleased to proceed to Hoods or wherever else in James River you shall find the private armed vessels which are taken into the public Service, and are under the Direction of Captain Mitchell and Captain Lewis, and take such measures as may still be necessary to have them in Readiness for Cooperation. I have sent an order to the person superintending at the Ship yard to furnish Major Claiborne with whatever Boats and Oars he has and to make what other Oars he wants immediately. I am &c.,

T. J.


P.S. Having just received a Letter from the Marquis desiring some good Look out Boats, you will be pleased to provide them ready at  York to join the Marquis when he comes down. One to lie in Piankatank would be proper also and one in Rappahannock. This you can effect by proper agents and use Force where the Consent of the Owner cannot be obtained. Let these also join the Marquis as he comes.
T.J.

